Name: Commission Regulation (EC) No 3204/94 of 23 December 1994 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/35 COMMISSION REGULATION (EC) No 3204/94 of 23 December 1994 suspending advance fixing of the import levy for certain cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular the first subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger, given the irregular pattern of fixings at the end of the year and the uncertain trend of prices during that period, that if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the products concerned be temporarily suspended ; Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (c) and (d) of Regulation (EEC) No 1766/92 is hereby suspended from 24 December 1994 until 4 January 1995. Article 2 This Regulation shall enter into force on 24 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 .